Name: 94/739/EC: Commission Decision of 14 November 1994 on marking and use of pig meat in application of Article 9 of Council Directive 80/217/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  research and intellectual property;  agricultural activity;  consumption;  animal product
 Date Published: 1994-11-16

 Avis juridique important|31994D073994/739/EC: Commission Decision of 14 November 1994 on marking and use of pig meat in application of Article 9 of Council Directive 80/217/EEC (Text with EEA relevance) Official Journal L 295 , 16/11/1994 P. 0024 - 0027COMMISSION DECISION of 14 November 1994 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC (Text with EEA relevance) (94/739/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by Decision 93/384/EEC (2), and in particular Article 9, paragraph 6 (g) thereof, Whereas on 6 October 1994 an outbreak of classical swine fever in the municipality of Nevelle, East Flanders was declared by the Belgian veterinary authorities; Whereas in accordance with Article 9 (1) of Directive 80/217/EEC a surveillance zone was immediately established around the outbreak site; Whereas all contact premises and pig holdings in the surveillance zone have been serologically and clinically tested without finding any evidence that the virus did spread to this zone; Whereas the provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC of 26 June 1964, on health conditions for the production and marketing of fresh meat (3), as last amended by Directive 92/5/EEC (4); Whereas Belgium has submitted a request for the adoption of a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in the surveillance zone and slaughtered subject to a specific authorization issued by the competent authority; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Belgium is authorized to apply the mark described in Article 3 (1) (A) (e) of Directive 64/433/EEC to pigmeat obtained from pigs originating from holdings situated in the surveillance zone established on 6 October 1994 around the outbreak of classical swine fever in the municipality of Nevelle on the condition that the pigs in question: (a) originate from a holding to which, following the epidemiological inquiry, no contact has been established with an infected holding; (b) have been included in a programme for monitoring body temperature and clinical examination. The programme shall be carried out as given in Annex I; (c) have been slaughtered within 12 hours of arrival at the slaughterhouse. 2. Belgium shall ensure that a certificate as given in Annex II is issued in respect of meat referred to in paragraph 1. Article 2 Pigmeat which complies with the conditions of Article 1 (1) and enters into intra-Community trade must be accompanied by the certificate referred to in Article 1 (2). Article 3 This Decision is applicable until 1 January 1995. Article 4 This Decision is addressed to Member States. Done at Brussels, 14 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 166, 8. 7. 1993, p. 34. (3) OJ No 121, 29. 7. 1964, p. 2012/64. (4) OJ No L 57, 2. 3. 1992, p. 1. ANNEX I MONITORING OF BODY TEMPERATURE The programme for monitoring body temperature and clinical examination referred to in Article 1 (1) (b) shall include the following: 1. Within the 24-jour period before loading a consignment of pigs intended for slaughter, the competent veterinary authority shall ensure that the body temperature of a number of pigs of the said consignment is monitored by inserting a thermometer into the rectum. The number of pigs to be monitored for temperature shall be as given gelow: "" ID="1">0 25> ID="2">all"> ID="1">26 30> ID="2">26"> ID="1">31 40> ID="2">31"> ID="1">41 50> ID="2">35"> ID="1">51 100> ID="2">45"> ID="1">101 200> ID="2">51"> ID="1">200+ > ID="2">60"> At the time of examination, the following information shall be recorded for each pig on a table issued by the competent veterinary authorities: number of eartag, time of examination and temperature. In cases where the examination shows a temperature of 40 ° C or above, the official veterinarian shall immediately be informed. He shall intiate a disease investigation and take into account the provisions of Article 4 of Council Directive 80/217/EEC introducing Community measures for the control of classical swine fever. 2. Shortly (0-3 hours) before loading of the consignment examined as described under (1) above, a clinical examination shall be carried out by a veterinarian designated by the competent veterinary authorities. 3. At the time of loading of the consignment of pigs examined as described under (1) and (2) above, the official veterinarian shall issue a health document, which shall acompany the consignment to the designated slaughterhouse. 4. At the slaughterhouse of designation the results of the temperature monitoring shall be made available to the veterinarian who performs the ante-mortem examination. ANNEX II CERTIFICATE for fresh meat referred to in Article 1 (1) of Commission Decision 94/739/EC No (1): Place of loading: Ministry: Department: I. Identification of meat Meat of pigs Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address and veterinary approval number of the approved slaughterhouse: Address and veterinary approval number of the approved cutting plant: III. Destination of meat The meat will be sent from: (place of loading) to: (place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Health attestation I, the undersigned official veterinarian, certify that the meat described above was obtained under the conditions governing production and control laid down in Directive 64/433/EEC and is in conformity with the provisions of Commission Decision 94/739/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC. Done at on (name and signature of the official veterinarian) (1) Serial No issued by the official veterinarian. (2) In the case of rail trucks and lorries, state the registration number and in the case of boats the name and, where necessary, the number of the container.